DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Elections/Restrictions
Applicant’s election of Species 1-2 (Claims 1, 3-5,10-11, 13-14 and 16) in the reply filed on 04/14/2022 is acknowledged. The election is made with traverse.  The traversal is on the ground(s) that " there is no apparent reason to believe that a serious burden exists to examine all of the claims presented”.  This is not found persuasive because there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species 1-6 are differing in structure. For an example the arrangement of the elements of figure 5 [see gaps 200 and 202] is different from what is shown in figure 8 [gaps 262 and 264], and different from [gap 340] of figure 12, and so on for the rest of the species, where it is necessary to search for one of the species in a manner that is not likely to result in finding art pertinent to the other species (e.g., searching different classes /subclasses or electronic resources, or employing different search queries, a different field of search).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3-5,10-11, 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yan (US 20160276087) in view of Sullivan (US 20080246577).
Regarding Claim 1:
Yan teaches that an electromagnetic component assembly comprising: 
a magnetic core assembled from a first magnetic core (102, Fig. 3; para 0045) piece and a second magnetic core (122, Fig. 3; para 0049) piece extending in spaced relation from the first magnetic core piece to define a first gap (138, Fig. 3; para 0053) located between the first magnetic core piece and the second magnetic core piece; and 
an inverted shaped conductive winding (106, para 0045) including a base section (116, Fig. 3) and first and second legs (115, para 0045) extending from the base section; 
wherein at least one of the first and second magnetic core pieces is configured to 
receive at least a portion of the inverted shaped conductive winding, 
wherein one of the first and second magnetic core pieces further includes a second gap (not labeled; see Drawing: 1) that, is not located between the first core piece and the second magnetic core piece; and 
.  

    PNG
    media_image1.png
    488
    510
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 3

Yan does not expressly teach an inverted U-shaped winding.
However, Sullivan teaches an inverted U-shaped winding (50; Fig. 4; para 0052).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Yan in view of Sullivan to have an inverted U-shaped winding to provide a simple, easily produced mounting conductor. 
As of limitation “the inverted U-shaped winding being operable to generate at least one magnetic flux line inside the magnetic core; wherein the second gap intersects the at least one magnetic flux line inside the magnetic core at a location separate from the first gap and allows the component to be operated at more than one stable open circuit inductance (OCL) corresponding to different current loads.” It is seen that the modified Yan certainly teaches substantially identical structure as shown in Fig. 1-3 such as a first magnetic core, a second magnetic core, U-shaped winding, a first gap and a second gap in same filed of endeavor. As per MPEP § 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it is inherent or obvious to be labeled as the inverted U-shaped winding being operable to generate at least one magnetic flux line inside the magnetic core; wherein the second gap intersects the at least one magnetic flux line inside the magnetic core at a location separate from the first gap and allows the component to be operated at more than one stable open circuit inductance (OCL) corresponding to different current loads.
Therefore, it would be obvious been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art that the inverted U-shaped winding being operable to generate at least one magnetic flux line inside the magnetic core; wherein the second gap intersects the at least one magnetic flux line inside the magnetic core at a location separate from the first gap and allows the component to be operated at more than one stable open circuit inductance (OCL) corresponding to different current loads as claimed to meet design requirement for certain application. 


Regarding Claim 3:
As applied to claim 1, the modified Yan teaches that the first and second legs (see Sullivan’s Drawing: 2) of the inverted U-shaped conductive winding are longer than the base section (construed from Drawing: 2; i.e. H1>W1).


    PNG
    media_image2.png
    437
    577
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Sullivan’s Fig. 4

Regarding Claim 4:
As applied to claim 1, the modified Yan teaches that wherein at least one of the first (102) and second magnetic core (122) pieces is configured to receive a portion of the first and second legs of the inverted U-shaped conductive winding (construed from Figs. 1-3), and wherein respective magnetic flux lines are generated about the first and second legs inside the magnetic core (as explained in claim 1 analysis in light of MPEP § 2112.01).  

Regarding Claim 5:
As applied to claim 4, the modified Yan teaches that the first magnetic core piece includes a pair of second gaps (see Drawing: 1), each one of the pairs of second gaps intersecting one of the respective magnetic flux lines generated about the first and second legs (as explained in claim 1 analysis in light of MPEP § 2112.01).  
.  
Regarding Claim 10:
As applied to claim 1, the modified Yan teaches that the inverted U-shaped conductive winding further comprises first and second surface mount termination pads (50P, Drawing: 2; see Sullivan’s para 0052) extending from the respective first and second legs.  

Regarding Claim 11:
As applied to claim 10, the modified Yan teaches that the first and second surface mount termination pads (see Drawing: 2) extend in opposite directions from one another (construed from Drawing: 2).

Regarding Claim 13:
As applied to claim 1, the modified Yan teaches that each of the first magnetic core piece and the second magnetic core piece includes first (136, Fig. 3) and second slots (see Drawing: 1) for receiving the first and second legs of the inverted U-shaped conductive winding.

Regarding Claim 14:
As applied to claim 13, the modified Yan teaches that the first magnetic core piece includes the second gap (see Drawing: 1) in the form of first and second physical gaps that do not communicate with the first gap (construed from Drawing: 1).

Regarding Claim 16:
As applied to claim 13, the modified Yan teaches that the first and second gaps (construed from Drawing: 1) extend on different side walls of the first magnetic core piece.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837